Citation Nr: 1548050	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  11-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for chronic partial tear, rotator cuff, left shoulder.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision, the RO continued to evaluate the Veteran's chronic tear, rotator cuff, left shoulder, at 10 percent disabling. 

The Veteran's record before the VA consists of a paper file and an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

After careful review of the record, the Board finds that the Veteran's claim for a rating in excess of 10 percent for her service-connected chronic partial tear, rotator cuff, left shoulder must be remanded for further development. 

In a May 2011 correspondence the Veteran states that she has pain and progressive weakening of her left arm/shoulder. She further states that her condition has deteriorated since her last review 2-3 years ago. In addition, the Informal Hearing Presentation, filed by her representative on her behalf in October 2015, asserts that the VA examination of record is no longer contemporaneous in that it no longer adequately reveals the current state of the claimant's disability. 

The Veteran was last afforded a VA examination in April 2009. Under the circumstances, and considering the contentions of both the appellant and her representative, the Board finds that an additional VA examination should be afforded to assess the current nature, extent, and severity of her chronic partial tear, rotator cuff, left shoulder. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Thus, this issue must be remanded. 

It appears that the Veteran receives ongoing VA treatment. The most recent treatment records associated with the claims file are dated March 2011. Updated VA treatment records should also be obtained. 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file VA treatment records dated since March 2011. 

2. Notify the Veteran that she may submit additional evidence, to include lay statements from herself and from other individuals who have first-hand knowledge of the symptoms and impairments stemming from her service-connected chronic partial tear, rotator cuff, left shoulder, to include the nature, extent, and severity of his symptoms, to include the impact of the disability on her ability to work. The Veteran should be provided an appropriate amount of time to submit evidence. 

3. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected chronic partial tear, rotator cuff, left shoulder. The claims file should be made available to and reviewed by the examiner. All indicated studies and tests should be completed to include complete range of motion testing with an articulated assessment as to any additional loss of range of motion or other functional loss that may be caused by such factors as pain, weakness, or fatiguability; clinical findings should be reported in detail. The examiner should explain the rationale for all opinions expressed. 

4. Then readjudicate the claim on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and provided a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




